INDEPENDENCE REALTY TRUST, INC.
LONG TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD CERTIFICATE

To the Grantee Named Below:

You have been granted Restricted Stock of Independence Realty Trust, Inc. (the
“Company”) under Section 9.1 of the Independence Realty Trust, Inc. Long Term
Incentive Plan (the “Plan”). This Restricted Stock Award Certificate (the “Award
Certificate”) sets forth the aggregate number of shares under this Award and its
terms and conditions. This Award is contingent upon your acknowledgement and
acceptance of the terms and conditions as set forth in this Award Certificate
and in the Plan.

      Grant Date:  
January 31, 2014
Number of Shares:  
[      ]
Vesting:  
You are receiving this Award in your capacity as a Consultant to the Company
arising from your status as an employee of RAIT Financial Trust (“RAIT”).
Therefore, your award will vest provided that you (i) continue in your
employment with RAIT; the Company’s advisor or their respective affiliates;
or (ii) become and continue as an Employee or a Consultant of the Company
through the following:
   
First anniversary of Grant Date 1/3 of Shares
Second anniversary of Grant Date 1/3 of Shares
Third anniversary of the Grant Date 1/3 of Shares
Additionally, your award will vest all of the Shares under this Award if the
Company undergoes a Change in Control (as defined in the Plan) and your
service as a Consultant is terminated within one year of such Change in
Control.
   
If your employment service with RAIT; the Company’s advisor or their
respective affiliates terminates by reason of death or Disability, then your
Restricted Stock will become fully vested.
If your employment service with RAIT; the Company’s advisor or their
respective affiliates terminates prior to full vesting for any reason other
than death, Disability or Change in Control, you shall forfeit any remaining
unvested Restricted Stock and related dividends subject to this Award as of
the date of such termination of service. Upon a forfeiture, unvested
Restricted Stock and related dividends shall be transferred to the Company.
If your employment service with RAIT; the Company’s advisor or their
respective affiliates terminates prior to full vesting, but you continue to
provide services to the Company as an Employee or Consultant, then such
termination of service shall not result in the forfeiture of unvested
Restricted Stock.
Rights a Shareholder:  
Except as otherwise provided in this Award Certificate or the Plan, you shall
have all the rights of a stockholder of the Company with respect to the
Restricted Stock, subject to the restrictions, including, without limitation,
voting rights and allocation of cash or stock dividends, in respect of the
Restricted Stock subject to the vesting of the Award.
The Company may require you to execute an “Investment Representation
Statement” and enter into a shareholder’s agreement or any other agreement
required by the Board or shareholders in general, with such terms and
conditions as the Company may prescribe.
Tax Liability of the
Participant and
Payment of Taxes:  
You acknowledge and agree that any income or other taxes due from you with
respect to the Restricted Stock issued pursuant to this Award Certificate
shall be your responsibility. Upon vesting, you may elect to have a portion of
your vested shares withheld in order to satisfy your tax obligations.
Upon execution of this Award Certificate, you may file an election under
Section 83(b) of the Code (See attached Exhibit A ). You have been given the
opportunity to obtain the advice of your tax advisors with respect to the tax
consequences of the Restricted Stock and the provisions of this Award
Certificate. You assume all responsibility for filing the Section 83(b)
election and paying any taxes resulting from such election or from failure to
file the election and paying taxes resulting from the lapse of the
restrictions on the unvested shares. Tax obligations arising from the Section
83(b) election must be paid by you and cannot be satisfied by withholding
shares.
   
 
Transferability:  
Except as otherwise provided in this Award Certificate, until the Restricted
Stock vests and become non-forfeitable, you may not transfer or assign the
Restricted Stock for any reason, other than under your will or as required by
intestate laws. Any attempted transfer or assignment will be null and void.
Restrictions on Resale:  
By accepting this Award Certificate, you agree not to sell any Restricted
Stock acquired under this Award Certificate at a time when applicable laws,
RAIT or Company policies, any stockholder agreement or other agreement to
which you are a party or any agreement between the Company and its
underwriters, prohibit a sale.
Miscellaneous:  
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives and/or guardians, that this Award Certificate shall be
interpreted by the Board (or a committee thereof) and that any such
interpretation of the terms of this Award Certificate and any determination
made by the Board (or a committee thereof) pursuant to this Award Certificate
shall be final, binding and conclusive. This Award Certificate may be
executed in counterparts. This Award Certificate and the Restricted Stock
granted hereunder shall be governed by Maryland Law.

This Award Certificate and the Restricted Stock granted hereunder are granted
under and governed by the terms and conditions of the Plan, the provisions of
which are incorporated herein by reference. Additional provisions regarding your
Restricted Stock and definitions of capitalized terms used and not defined in
this Restricted Stock can be found in the Plan. Any inconsistency between this
Award Certificate and the Plan shall be resolved in favor of the Plan. The
Participant hereby acknowledges receipt of a copy of the Plan. The invalidity or
unenforceability of any provisions of this Award Certificate shall not affect
the validity or enforceability of any other provision of this Award Certificate,
which shall remain in full force and effect. In the event that any provision of
this Award Certificate or any word, phrase, clause, sentence, or other portion
hereof (or omission thereof) should be held to be unenforceable or invalid for
any reason, such provision or portion thereof shall be modified or deleted in
such a manner so as to make this Award Certificate as so modified legal and
enforceable to the fullest extent permitted under applicable law.

BY SIGNING BELOW AND ACCEPTING THIS AWARD CERTIFICATE AND THE RESTRICTED STOCK
GRANTED HEREUNDER, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN
AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN.

     
INDEPENDENCE REALTY TRUST, INC.
  GRANTEE
By:      
Name: James J. Sebra
       
Name:     

Title: Chief Financial Officer & Treasurer

1

INDEPENDENCE REALTY TRUST, INC.
2929 ARCH STREET, 17TH FLOOR
PHILADELPHIA, PA 19104

     
To:
Re:
Date:
  Participants Receiving Restricted Stock Awards
“83(b) Election” for Federal Income Tax Treatment
January 31, 2014

You have been awarded shares of Common Stock of Independence Realty Trust, Inc.
(the “Common Stock”) pursuant to the Independence Realty Trust, Inc. Long Term
Incentive Plan (the “Plan”) as described in the Restricted Stock Award
Certificate (the “Award”). This memorandum outlines the tax treatment of the
Award, and explains the opportunity you have to impact that treatment if you
make an appropriate election as provided under Section 83(b) of the Internal
Revenue Code (“Code”), or an “83(b) election”. This memorandum is for
information purposes only and should not be construed as tax or financial
planning advice. You should consult with your personal tax advisor to determine
the most appropriate course based on your personal financial goals.

Federal Income Taxes

The Award consists of Shares of Common Stock, the fair market value of which is
taxed at ordinary income rates when the restrictions applicable to the shares of
Common Stock lapse and you become “vested” in such shares of Common Stock. Under
the Plan, fair market value is defined as the closing price of a Common Share on
the New York Stock Exchange on the relevant date. The vesting schedule of the
shares of Common Stock is set forth in your Award. The Award provides that you
may elect to satisfy any withholding tax arising on a vesting date by having
shares of Common Stock and related dividends subject to the Award withheld with
a fair market value equal to the tax due.

Under Section 83(b) of the Code, you have the option of electing to include as
ordinary income in your taxable income for 2014 the fair market value at the
grant date of some or all of the unvested shares of Common Stock included in the
Award. An 83(b) election allows you to defer the remaining tax on the
appreciation on the shares of Common Stock, if any, that occurs during the
vesting period until you sell or otherwise dispose of the shares of Common
Stock. Any appreciation or depreciation of the shares of Common Stock at
disposition will be taxable as a capital gain or loss, respectively. The risk,
however, is that if you do not vest in the shares of Common Stock included in
the Award after having made a Section 83(b) election, you will have paid federal
income taxes on property that will be forfeited and the taxes paid are not
deductible. In addition, any withholding taxes due when you make an 83(b)
election must be paid in cash and cannot be satisfied by having shares of Common
Stock and related dividends subject to the Award withheld.

Under your current Award, if you make an 83(b) election, you are required to
include in your 2014 ordinary income an amount equal to the product resulting
from multiplying the fair market value of a Common Share on the grant date by
the number of shares of Common Stock in your Award subject to your 83(b)
election. You will have no additional tax liability when vesting occurs. When
you sell any shares of Common Stock in your Award, any appreciation in excess of
the fair market value of a Common Share on the grant date will be taxed as
capital gain.

If you do not make an 83(b) election, the fair market value of such shares of
Common Stock on the vesting date, including any appreciation after the date of
grant, will be includable as ordinary income in the year when the shares of
Common Stock vest.

Code Section 83(b) election

A copy of the 83(b) election form is available from the RAIT Human Resources
department. The 83(b) election must be filed with the IRS within 30 days of the
grant date of the Award. This initial filing must be made with the Internal
Revenue Service Center with which you file your Federal income tax returns.
Additionally, you are required to file a copy of your 83(b) election (1) with
your income tax return for the taxable year in which you receive the Award (in
this case, your 2014 tax return) and (2) with the RAIT Human Resources
department. The 83(b) election is irrevocable except with the consent of the
IRS. You need not make the election with respect to all of the shares of Common
Stock granted in the Award .

2